                   Case 1:18-cv-02334-AT-KHP Document 174
                                                      173 Filed 07/27/21 Page 1 of 2




                                                                                                07/27/2021



                                            THE CITY OF NEW YORK
GEORGIA M. PESTANA                         LAW DEPARTMENT                                             JAMES R. MURRAY
Acting Corporation Counsel                        100 CHURCH STREET                            Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                   Phone: (212) 356-2372
                                                                                                         Fax: (212) 356-3509
                                                                                                      jamurray@law.nyc.gov



                                                                           July 27, 2021


          BY ECF
          Honorable Katherine H. Parker
          United States Magistrate Judge
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                                Re:     Clark et al v. City of New York,
                                        18 Civ. 2334 (AT)(KHP)

          Your Honor:
                         I am an Assistant Corporation Counsel in the office of Georgia M. Pestana,
          Acting Corporation Counsel of the City of New York, attorney for Defendant City of New York
          in the above-referenced matter. Defendant writes on behalf of all parties to respectfully request a
          30 day adjournment of the telephone case management conference scheduled for Wednesday,
          July 28, 2021 at 11:00 a.m. (See Memo Endorsement dated June 13, 2021, ECF No. 172.)
                          Pursuant to the Court’s April 5, 2021 Order, the parties attended a mediation
          session on June 8, 2021 before Rebecca Price, Esq., Director of the ADR Program. (See
          Mediation Referral Order, ECF No. 165; see also June 8, 2021 Docket Entry.) Defendants are
          currently working with the Office of the Comptroller of the City of New York City to obtain
          additional settlement authority. Defendants are hopeful that once additional authority is obtained
          the parties can attend another mediation session with Ms. Price and continued progress can be
          made towards resolution.

            APPLICATION GRANTED: The telephonic Case Management Conference scheduled for
           Wednesday, July 28, 2021 at 11:00 a.m. is hereby rescheduled to Wednesday, August 25, 2021 at
           11:00 a.m. Counsel for the parties are directed to call Judge Parker's court conference line at the
           scheduled time. Please dial (866) 434-5269, Access code: 4858267.




                                                                                                      07/27/2021
      Case 1:18-cv-02334-AT-KHP Document 174
                                         173 Filed 07/27/21 Page 2 of 2




            Accordingly, the parties respectfully request a 30 day adjournment of the case
management conference scheduled for July 28, 2021. Thank you for your consideration herein.

                                                       Respectfully submitted,

                                                       James R. Murray /s
                                                       James R. Murray
                                                       Assistant Corporation Counsel
                                                       Special Federal Litigation Division
                                                       100 Church Street, Room 3-183
                                                       New York, New York 10007
                                                       (212) 356-2372
                                                       jamurray@law.nyc.gov




cc: All counsel, by ECF




                                           -2-
